DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 5/19/2021.
Claims 1-11 are pending.
Response to Arguments
Applicants’ arguments filed under Remarks on pages 6-9 on 5/19/2021 have been fully considered but they are not persuasive. Applicants state on page 8 that:

    PNG
    media_image1.png
    341
    642
    media_image1.png
    Greyscale

The Examiner respectfully disagrees. Soejima discloses at paragraph [0063] the following:

    PNG
    media_image2.png
    506
    506
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    365
    506
    media_image3.png
    Greyscale

Soejima discloses “set one of the plurality of interpretation reports as a detection target interpretation report and set the others as comparison target interpretation reports to be used for comparison with the detection target interpretation report (see Fig. 8 that shows the report (findings)), compare regions of interest of the detection target interpretation report and the comparison target interpretation reports (paragraph [0062] where two image reports are compared, the details are disclosed in paragraph [0063]), and detect a region of interest (image of the same patient and the same region, as the region of interest, paragraph [0063] lines 3-4), which is present in the comparison target interpretation reports but is not present in the detection target interpretation report, as a difference region (comparison report is generated from the appearance of the image, when an annotation is detected over the image, region information of the image, position information of the annotation, size information and a text corresponding to the annotation are obtained and a report is generated to be displayed)”. Therefore, as indicated in the previous office action, the rejection stands. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0107690 to Soejima.
With regard to claim 1 Soejima discloses an interpretation support apparatus that supports creation of an interpretation report including a medical image obtained by examining a patient, a region of interest to focus on in the medical image, and findings on the region of interest (image recording modality 1, information management apparatus 2, the information management apparatus 2 stores and manages image report data generated in an image report generating process in the interpretation terminal 3, and supplies the image report data according to a request from the interpretation terminal 3, paragraphs [0028-0032], Fig. 6 where image report generating process is described), the apparatus comprising: a processor configured to: read a plurality of interpretation reports created by a plurality of examinations on the same part of the same patient (paragraphs [0056-0059]); set one of the plurality of interpretation reports as a detection target interpretation report and set the others as comparison target interpretation reports to be used for comparison with the detection target interpretation report, compare regions of interest of the detection target interpretation report and the comparison target interpretation reports, and detect a region of interest, which is present in the comparison target interpretation reports but is not present in the detection target interpretation report, as a difference region (paragraphs [0060-0067], a comparison report generating process is described; “COMPARISON REPORT” button 331f; Figs. 7-9); and in a case where the difference region is detected by the detection unit, notify that the difference region has been detected (paragraphs [0064-0066] where report is generated such as “diameter of shadow has grown up at X mm larger than 2001/03/01” or the like notifying of the comparison results (i.e., difference in region)).
With regard to claim 2 Soejima discloses wherein, in a case where the difference region is not present, for a common region of interest that is a region of interest common to both the detection target interpretation report and the comparison target interpretation reports, the processor is further configured to compare findings of the detection target interpretation report and findings of the comparison target interpretation reports regarding the common region of interest with each other and detects, as difference findings, findings not matching the findings of the comparison target interpretation reports in the findings of the detection target interpretation report (paragraphs [0060-0067]), and in a case where the difference findings are detected, the processor is further configured to notify that the difference findings have been detected (paragraphs [0064-0066]).
With regard to claim 3 Soejima discloses a storage unit that stores a correspondence table in which terms having the same meaning are associated with each other for terms used in the findings, wherein the processor is further configured to detect detects the difference findings by accessing the storage to refer to the correspondence table (storing unit 25 for example, Fig. 2, paragraph [0041] and further at paragraph [0042], Figs. 4-5 and paragraphs [0052-0053]).
With regard to claim 4 Soejima discloses wherein, in the correspondence table, a plurality of terms indicating each part are associated with each other for each part of the patient (see, Fig. 5 for example, paragraphs [0041-0054]).
With regard to claim 7 Soejima discloses wherein the detection target interpretation report and the comparison target interpretation report are created based on examinations using the same examination apparatus (paragraph [0030], image recording modality 1 and an information management apparatus 2).
With regard to claim 11, claim 11 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 11, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0107690 to Soejima  in combination with US 2016/0203263 to Maier et al. (hereafter, “Maier”).
With regard to claims 8 and 9, Soejima teaches the interpretation support apparatus according to claim 1. However, Soejima does not expressly teach wherein one of the detection target interpretation report or the comparison target interpretation report is created based on an examination using a magnetic resonance imaging (MRI) examination apparatus, and the other one of the detection target interpretation report and the comparison target interpretation report is created based on an examination using a computed tomography (CT) examination apparatus. 
Maier teaches wherein one of the detection target interpretation report or the comparison target interpretation report is created based on an examination using a magnetic resonance imaging (MRI) examination apparatus, and the other one of the detection target interpretation report and the comparison target interpretation report is created based on an examination using a computed tomography (CT) examination apparatus (paragraph [0015]), in other words, interpretation report are created based on examinations using different examination apparatuses, claim 8, (paragraph [0015]). It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Soejima’s reference. The suggestion/motivation for doing so would have been to compare the images to create a report that provides quantitative metrics related to the patient’s current health status and their risks for future health outcomes, as suggested by Maier at paragraph [0014].
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Maier with Soejima to obtain the invention as specified in claims 8 and 9. 
With regard to claim 10 Maier discloses wherein the examination is a head examination (paragraph [0017]).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669